Citation Nr: 0706426	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  04-03 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder.

2.  Entitlement to service connection for a right hip 
disorder.

3.  Entitlement to service connection for prostate cancer, 
claimed as secondary to Agent Orange exposure.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
valvular heart disease.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD).

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to November 
1947, and from September 1950 to September 1954.

This claim is on appeal from the Seattle, Washington, 
Department of Veterans Affairs (VA) Regional Office (RO).

In February 2007, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2006).  


FINDINGS OF FACT

1.  Left and right hip disorders are not the result of a 
service-connected disease or injury.

2.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses related to left and right 
hip disorders, or reflect any symptoms reasonably 
attributable thereto.

3.  Bilateral hip symptomatology was not reported until 2001.

4.  The post-service medical evidence does not relate the 
veteran's hip disorders with any event or occurrence on 
active duty service. 

5.  The veteran did not have active military, naval, or air 
service in the Republic of Vietnam; exposure to Agent Orange 
is not presumed.

6.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses related to a malignancy of 
any kind, including prostate cancer.

7.  Prostate cancer was not diagnosed until 1996.

8.  The post-service medical evidence does not relate the 
veteran's prostate cancer with any event or occurrence on 
active duty service. 

9.  By decisions dated in October 1987 and November 1992, the 
RO denied the veteran's claim for valvular heart disease.  

10.  By decision dated in November 1992, the RO denied the 
veteran's claim for COPD.

11.  The veteran did not appeal those decisions and they 
became final.  

12.  The RO's November 1992 decision represents the last 
final disallowance of entitlement to service connection for 
valvular heart disease and COPD.  

13.  Evidence received since the RO's November 1992 decision, 
which consists of the veteran's statements, VA clinical 
records, and private medical records, does not relate to a 
necessary unestablished fact or raise a reasonable 
possibility of substantiating the claims for valvular heart 
disease or COPD.

14.  By decision dated in June 1996, the RO denied the 
veteran's claim for a bilateral knee disorder.

15.  The veteran did not appeal that decision and it became 
final.  

16.  The RO's June 1996 decision represents the last final 
disallowance of entitlement to service connection for a 
bilateral knee disorder.  

17.  Evidence received since the RO's June 1996 decision, 
which consists of the veteran's statements, VA clinical 
records, and private medical records, does not relate to a 
necessary unestablished fact or raise a reasonable 
possibility of substantiating the claims for right and left 
knee disorders.


CONCLUSIONS OF LAW

1.  Disability due to a right and/or left hip disorder is not 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1113, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

2.  A left hip disorder was not incurred in or aggravated by 
the veteran's periods of active duty.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2006).

3.  A right hip disorder was not incurred in or aggravated by 
the veteran's periods of active duty.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2006).

4.  Prostate cancer was not incurred during the veteran's 
periods of military service, and may not be presumed to have 
been incurred in service, including as due to Agent Orange 
exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006).

5.  The evidence submitted since the RO's November 1992 
decision denying the claim for entitlement to service 
connection for valvular heart disease is not new and material 
and the claim is not reopened.  38 U.S.C.A. §§ 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. § 3.156 (2006).

6.  The evidence submitted since the RO's November 1992 
decision denying the claim for entitlement to service 
connection for COPD is not new and material and the claim is 
not reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).

7.  The evidence submitted since the RO's June 1996 decision 
denying the claim for entitlement to service connection for a 
left knee disorder is not new and material and the claim is 
not reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).

8.  The evidence submitted since the RO's June 1996 decision 
denying the claim for entitlement to service connection for a 
right knee disorder is not new and material and the claim is 
not reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2006).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

Although there was an amendment to § 3.310, the veteran filed 
his claim prior to October 10, 2006, the effective date of 
the change.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  
The more liberal version is applicable to the appeal as the 
new version would have impermissible retroactive effect.  See 
VA O.G.C. Prec. Op. No. 7-2003.

Initially, the Board notes that although the veteran served 
during a time of war, he does not allege that his claimed 
disorders began in combat, and, therefore, 38 U.S.C.A. 
§ 1154(b), pertaining to proof of service incurrence or 
aggravation of a disease or injury in the case of a veteran 
who engaged in combat with the enemy, is not for application. 

Bilateral Hips

In October 2001, the veteran filed claims for, among other 
things, altered gait, hips, degenerative joint disease, and 
neuropathy on both legs and a tilted hip condition, claimed 
as secondary to his bilateral knee disorder.

First, to the extent that the veteran contends that right 
and/or left hip disorders are due to his knee disorders, the 
claim for secondary service connection fails because his knee 
disorders are not service-connected.  Significantly, as 
discussed in detail below, the veteran's claims for right and 
left knee disorders have not been reopened.  Because he is 
not service-connected for the underlying condition claimed, 
there can be no reasonable claim on a secondary basis under 
the provisions of 38 C.F.R. § 3.310 (2006) and Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Next, considering the veteran's claims on a direct basis, the 
Board finds that service medical records reflected no 
complaints of, treatment for, or a diagnosis related to his 
hips or legs.  Separation examinations from both his periods 
of military service reflect normal clinical evaluations of 
his lower extremities and musculoskeletal system.  Therefore, 
the Board finds no evidence of a chronic disability related 
to his hips during either of the veteran's periods of 
military service.

Post-service evidence reflects no complaints of, treatment 
for, or a diagnosis related to his hips for many years after 
military discharge.  The first reported complaints related to 
hip pain was noted in a May 2001 private medical records.  At 
that time, the veteran reported pain in both hips, left 
greater than right.  The diagnosis was degenerative joint 
disease both hips, left greater than right.  In July 2001, he 
underwent left total hip arthroplasty for on-going hip pain 
which had failed conservative therapy.  In October 2001, he 
had the right hip replaced.  

In this case, the Board emphasizes the multi-year gap between 
discharge from military service (1954) and first reported 
symptoms associated with hip pain in 2001 (a 47-year gap).  
Furthermore, when the veteran sought medical care for hip 
pain, he did not relate his symptomatology to any event 
during military service.  

The veteran's silence, when otherwise reporting his past 
medical history, constitutes negative evidence.  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

In addition, arthritis may be presumed to have been incurred 
in service if it is manifest to a degree of 10 percent within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  Given that degenerative joint disease was not shown 
within one year of military separation, there is no basis for 
a grant of service connection based on one-year presumption.

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  In this regard, the evidence does not support the 
veteran's claim.  Private medical records and VA clinical 
records were reviewed.  Significantly, none of the veteran's 
treating physicians has ever established a direct medical 
nexus between his military service and a bilateral hip 
disorder.  In the absence of a medical nexus between the hip 
disorders and military service, the claims for service 
connection on a direct basis must be denied.  The veteran is 
not shown to possess the requisite medical knowledge to speak 
to issues of medical diagnosis and etiology and, thus, his 
lay assertions of a nexus are insufficient to substantiate 
his claim.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); 38 C.F.R. § 3.159(a) (2006).

Prostate Cancer

In addition to the regulations governing entitlement to 
service connection outlined above, for purposes of service 
connection for a disability or death resulting from exposure 
to a herbicide agent, including a presumption of service 
connection, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (as amended).  

If a veteran was exposed to herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2006).  

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the claim must fail.  The Secretary 
of VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 59 Fed. Reg. 341 (1994).  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
After a review of the claims file, the Board finds that the 
veteran's claim fails under either analysis.

Turning first to the issue of entitlement to service 
connection due to a presumption of Agent Orange exposure, the 
veteran contends that he was employed by the Department of 
Defense as a civilian contractor in the Republic of Vietnam 
and was exposed to Agent Orange and should be service-
connected.  Even accepting that the veteran was present in 
Vietnam during the relevant time frame between 1962 and 1975, 
the regulations provide a presumption only for those on 
"active military, naval, or air service."  

The veteran does not contend, and the evidence does not show, 
that he was on active duty during that time.  His active duty 
periods have been confirmed as 1946-1947 and 1950-1954.  
Moreover, the regulations make no provisions for presumptive 
service-connection for civilian employees, even those 
employed by the Department of Defense, for which the veteran 
qualifies.  See 38 C.F.R. § 3.7 (list of individuals and 
group considered to have performed active military, naval, or 
air service).  The fact that the veteran did not have 
qualifying (i.e. active duty) service in Vietnam is a 
jurisdictional bar to presumptive service-connection.  For 
that reason alone, the veteran's claim on a presumptive basis 
must be denied.

Next, the Board will consider whether the veteran is entitled 
to service connection for prostate cancer on a direct basis.  
Service medical records reflected no complaints of, treatment 
for, or a diagnosis of prostate cancer.  Separation physicals 
from both periods of service show a normal clinical 
evaluation of the veteran's genitourinary system.  Therefore, 
the Board finds no evidence of prostate cancer during the 
veteran's military service.

Post-service evidence reflects that the veteran was diagnosed 
with prostate cancer in early 1996 and underwent radiation 
therapy.  In this case, the Board emphasizes the multi-year 
gap between discharge from military service (1954) and 
diagnosis of cancer in early 1996 (a 42-year gap).  As such, 
the evidence does not support the claim based on continuity 
of symptomatology.  See Maxson, 230 F.3d at 1333; see also 
Mense v. Derwinski, 1 Vet. App. at 356.

In addition, malignant tumors may be presumed to have been 
incurred in service if they manifest to a degree of 10 
percent within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).  Given that the veteran's cancer was not 
shown within one year of military separation, there is no 
basis for a grant of service connection based on one-year 
presumption.

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  In this regard, the evidence does not support the 
veteran's claim.  Private and VA clinical records were 
reviewed.  Significantly, none of the veteran's treating 
physicians has ever established a direct medical nexus 
between his military service and diagnosis of prostate 
cancer.  In the absence of a medical nexus between the 
veteran's prostate cancer and military service, the claim for 
service connection on a direct basis must be denied.

II.  New and Material Evidence Claims

Unappealed rating decisions by the RO are final with the 
exception that a claim may be reopened by submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002).  When a veteran seeks to reopen a claim based on new 
evidence, VA must first determine whether the additional 
evidence is "new" and "material."  Smith v. West, 12 Vet. 
App. 312 (1999).

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluated the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (effective in August 2001).  As the veteran filed 
his claim in October 2001, this version of 38 C.F.R. 
§ 3.156(a) is applicable in this case.

Valvular Heart Disease/COPD

Historically, the RO denied a claim for valvular heart 
disease with congestive heart failure in October 1987 on the 
basis that service medical records and post-service private 
records, including a history of pre- and post-service 
episodes of pneumonia, did not show heart disease in service.

In March 1991, the veteran filed a claim for "heart & 
lungs."  In a November 1992 rating decision, the RO reopened 
the claim for a heart disorder but denied the claim on the 
merits.  A claim for COPD was also denied.  The veteran did 
not appeal this decision and it became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.302(a) (1992).

The RO's November 1992 decision represents the last final 
disallowance of entitlement to service connection for heart 
and lung disorders.  As these claims will be addressed under 
the same legal analysis, they will be discussed together.

In October 2001, the veteran sought to reopen claims for 
"heart (enlarged), [and] pulmonary lung condition."  The RO 
denied the claims in February 2003 on the basis that new and 
material evidence had not been submitted and he appeals.

Evidence submitted since the last final denial of entitlement 
to service connection includes VA clinical records and VA 
examinations related to a dental claim, and private medical 
records addressing unrelated medical problems.  While new, 
these records are not relevant to the issues of valvular 
heart disease and/or COPD.

Next, medical evidence related to the disorders has been 
associated with the claims file, including an Operative 
Record dated in December 1992 showing that the veteran 
underwent a mitral valve replacement, and medical records 
reflecting diagnoses and on-going treatment for status/post 
mitral valve replacement, congestive heart failure, atrial 
fibrillation, and COPD.  

While new, in that it was not previously considered by the 
RO, this evidence establishes that the veteran had been 
diagnosed with valvular heart disease (now status/post mitral 
valve replacement) and COPD; however, any new evidence 
referencing confirmation of a known fact is, necessarily, 
cumulative.  More significantly, none of this evidence 
relates to an unestablished fact necessary to substantiate 
the claims or raise a reasonable possibility of 
substantiating the claims because it does not related the 
veteran's valvular heart disease or COPD to military service.  

In sum, the Board finds that the additional evidence with 
respect to valvular heart disease and COPD submitted since 
the November 1992 decision is not new and material, does not 
raise a reasonable possibility of substantiating the 
veteran's claims, and does not warrant reopening of the 
claims for service connection.  Accordingly, the RO's 
November 1992 decision is final and the veteran's claims to 
reopen are denied.

Bilateral Knees

Historically, the RO denied a claim for service connection 
for a bilateral knee disorder in June 1996 on the basis that 
service medical records did not show a chronic knee disorder 
and no evidence had been submitted to show that the disorder 
was related to military service.  The veteran did not appeal 
this decision and it became final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.302(a) (1995).  The RO's June 
1996 decision represents the last final disallowance of 
entitlement to service connection for right and left knee 
disorders. 

In October 2001, the veteran sought to reopen a claim for, 
among other things, "direct s/c for bilateral knee 
condition."  The RO denied the claims and he appeals.

As with the claims for valvular heart disease and COPD 
discussed above, evidence submitted since the last final 
denial of entitlement to service connection includes multiple 
private and VA clinical records on unrelated medical 
problems.  While new, these records are not relevant to the 
issues of service connection for right and left knee 
disorders.

Next, the only record related to the knees is a November 1996 
magnetic resonance imaging (MRI) of the right knee showing a 
tear of both posterior horns of the medial and lateral 
menisci, a prominent effusion, degenerative changes of the 
medial compartment, and some signal changes, presumably 
edema, in the tibial plateau.  The remaining private records 
reflect no complaints related to either knee.  While new, 
this evidence does not related his knee complaints with 
military service.  

In sum, the Board finds that the additional evidence with 
respect to right and left knee disorders submitted since the 
June 1996 rating decision is not new and material, does not 
raise a reasonable possibility of substantiating the 
veteran's claims, and does not warrant reopening of the 
claims for service connection.  Accordingly, the RO's June 
1996 decision is final and the veteran's claims to reopen are 
denied.

Next, with respect to all the claims based on new and 
material evidence, the Board has reviewed the various written 
statements submitted by the veteran.  In effect, he maintains 
that he developed heart disease, a respiratory disorder, and 
a bilateral knee disorder while on active duty.  Although his 
statements were offered since the November 1992 and June 1996 
decisions, respectively, this evidence is basically the same 
arguments that the veteran has maintained all along.  A 
simple reiteration of the facts is not sufficient to reopen a 
previously denied claim.

Accordingly, the Board concludes that the veteran's written 
statements are not "new" and "material" to reopen his 
claims as required under the applicable statutory and 
regulatory provisions.  He is competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, as lay person, 
he is not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in July 2002, January 2005 (prostate only), and January 2006.  
He has been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claims.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  

With respect to the claims for service-connection, because 
the claimed disabilities were not shown in service or for 
many years thereafter, VA medical examinations are not 
needed.  With respect to the claims for new and material 
evidence, specific VA medical opinions are not needed to 
consider whether the veteran has submitted new and material 
evidence but, rather, the Board has reviewed all the medical 
evidence submitted to the claims file since the last final 
denials.  The available medical evidence is sufficient for 
adequate determinations.  

In addition to the veteran receiving notification of what 
type of information and evidence he needed to substantiate 
his claims, he was provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date by correspondence dated in March 2006.  
However, any questions as to the appropriate disability 
ratings or effective dates to be assigned are moot as the 
claims have been denied.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  




ORDER

The claim for entitlement to service connection for a left 
hip disorder is denied.

The claim for entitlement to service connection for a right 
hip disorder is denied.

The claim for entitlement to service connection for prostate 
cancer, claimed as secondary to Agent Orange exposure, is 
denied.

The claim to reopen entitlement to service connection for 
valvular heart disease is denied.

The claim to reopen entitlement to service connection for 
COPD is denied.

The claim to reopen entitlement to service connection for a 
left knee disorder is denied.

The claim to reopen entitlement to service connection for a 
right knee disorder is denied.




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


